McDonald J.
dissenting.
I think the decision of the Court below ought to be sustained. I know of no precedent or authority for going to the extent proposed here. The suit is on a bond. The obligor’s name is wrong, and it is proposed to make that right by averment and proof. The bond was given on filing a claim. The condition of the bond recites, that James A. Davis was the plaintiff in the fi. fa., and that Albertus J. Simmons and James W. Adams were security. The fi. fa. to *230support the recital, is in favor of William B. Shaver, as plaintiff, and against A. J. Simmons, James M. Adams and James W. Davis, defendants.
Perhaps, in States which have no Courts of Chancery, this kind of proceeding might be allowed, but certainly on no legal principle. The case of Isaac Coleman vs. John Crumpier et al., (2d Dev. Law Rep. 508,) is very much like this. That was a suit on a bond in whieh A. and B. were defendants. It was held, that the record of a suit in which B, and C. were defendants, did not support the breach assigned, and that parol evidence that the name of C. was inserted in the bond by mistake, instead of the name of A., was inadmissible. The Chief Justice, in delivering the opinion of the Court, said that it was too well settled to require either argument or authority to show, that a written document cannot, by parol, be made to mean any thing but what its word, that is, itself imports. It certainly cannot be contradicted. He said he entered not into the doctrine of ambiguities, either latent or patent. The case did not require it. He remarked further, that parol evidence could not lend the bond to the record, nor the record to the bond. The bond is the contract of the parties, and to say that a wholly different contract may be set up by parol, from that which the writing between the parties makes, in a Court of Law, when a party, against whom the evidence is to operate, cannot complain, or admit, or deny, is to open the door to great mischiefs, and to place more reliance on the frail memory of witnesses, than on an infallible writing. I think the presiding Judge ruled correctly, and that his judgment ought to be affirmed.